

Execution Copy


VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) is made and entered into as of October
19, 2009, by and among China Agritech, Inc., a Delaware corporation (the
“Company”), Carlyle Asia Growth Partners IV, L.P. (“Carlyle”), CAGP IV
CO-INVESTMENT, L.P. (“CAGP” and together with Carlyle, the “Purchasers” and
each, a “Purchaser”) and each of the Persons listed on Schedule I attached
hereto (each, an “Additional Stockholder” and collectively, the “Additional
Stockholders”).  The parties hereto other than the Company are referred to
individually as a “Stockholder” and collectively as “Stockholders.”
 
RECITALS
 
WHEREAS, the Company and the Purchasers are parties to that certain Securities
Purchase Agreement, dated as of the date hereof (the “Purchase Agreement”),
pursuant to which the Company has agreed to sell, and the Purchasers have agreed
to purchase, shares of the Company’s Common Stock, $0.001 par value per share
(the “Common Stock”) and, warrants to purchase additional shares of the Common
Stock;
 
WHEREAS, the Company’s and the Purchasers’ respective obligations under the
Purchase Agreement are conditioned upon the execution and delivery of this
Agreement;
 
WHEREAS, the Additional Stockholders own, in the aggregate, 3,631,347 shares of
Common Stock of the Company, representing approximately 43.0% of the issued and
outstanding voting capital stock of the Company immediately after the issuance
to the Purchasers pursuant to the Purchase Agreement of an aggregate of
1,392,768 shares of Common Stock on the date hereof; and
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Purchase Agreement.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I.

 
VOTING
 
Section 1.01   Agreement to Vote.  Each Additional Stockholder, as a holder of
Common Stock, hereby agrees on behalf of itself, and any permitted transferee or
assignee of any such shares of Common Stock, to vote:  (x) all of the shares of
Common Stock registered in its name and (y) as of the date of any vote, any
other voting securities (or voting rights associated with any other securities)
of the Company that such Additional Stockholder holds (hereinafter collectively
referred to as the “Stockholder Shares”) at regular and special meetings of the
Company’s stockholders (or by written consent) (i) in accordance with the
provisions of this Agreement and (ii) to use its best efforts to cause the
Company to comply with the terms of and perform its obligations under this
Agreement.

 

--------------------------------------------------------------------------------

 

Section 1.02   Manner of Voting.  The voting of Stockholder Shares pursuant to
this Agreement may be effected in person, by proxy, by written consent, or in
any other manner permitted by the laws of the State of Delaware.
 
Section 1.03   Grant of Proxy.  Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.
 
ARTICLE II.
 
BOARD OF DIRECTORS
 
Section 2.01   Nomination and Election of Directors; Board Representation.  The
Company shall, and each of the Additional Stockholders shall cause the Company,
to nominate for election to the Board prior to each annual meeting of the
Company’s stockholders, at any other meeting of the Company’s stockholders at
which members of the Board are to be elected, and whenever members of the Board
are to be elected by written consent, one individual designated by the
Purchasers (jointly) (together with his or her successor, the “Purchaser
Director”), and the Additional Stockholders shall vote or act with respect to
all of their Stockholder Shares at each such annual meeting of the Company’s
stockholders, at any such other meeting of the Company’s stockholders at which
members of the Board are to be elected, and whenever members of the Board are to
be elected by written consent, so as to elect the Purchaser Director.
 
Section 2.02   In the event that the Board determines that the Purchaser
Director is an “independent director” as defined and determined in accordance
with Rule 5605(a)(2) of the Nasdaq Marketplace Rules, the Company and the
Additional Stockholders hereby agree to take any and all action necessary so as
to cause the Purchaser Director to be appointed to each committee of the Board,
including, but not limited to, the audit and compensation committees of the
Board; provided, however, that for inclusion on the audit committee, such
Purchaser Director must also meet the requirements for service on the audit
committee as set forth in Rule 5605(c)(2)(A) of the Nasdaq Marketplace Rules.
 
Section 2.03   Filling Vacancies.  In the event of the Purchaser Director’s
resignation, death, removal or disqualification, the Purchasers, acting jointly,
shall promptly designate a new Purchaser Director and, after written notice of
the designation has been given by such party to each of the parties hereto, the
Additional Stockholders shall vote their Stockholder Shares to elect such
nominee to the Board.

 
2

--------------------------------------------------------------------------------

 

Section 2.04   Conflicts of Interest.
 
(a)   The Additional Stockholders and the Company recognize that the Purchasers,
their Affiliates and the Purchaser Director: (i) have participated, directly or
indirectly, and will continue to participate in private equity and other direct
investments in corporations, partnerships, joint ventures, limited liability
companies and other Persons and other similar transactions, (ii) may have
interests in, participate with, aid and maintain seats on the boards of
directors of other such entities and (iii) may develop opportunities for such
other entities.  The Additional Stockholders and the Company acknowledge that
the Purchaser Director may encounter business opportunities that the Company or
its stockholders may desire to pursue, and that such opportunities may include,
but shall not be limited to, identifying, pursuing and investing in entities,
engaging broker-dealers and investment banking firms to perform certain services
including, but not limited to, acting as underwriters or placement agents in
securities offerings and obtaining investment funds from institutional and
private stockholders or others.
 
(b)   The Additional Stockholders and the Company agree that the Purchasers and
the Purchaser Director shall have no obligation to the Company, the Additional
Stockholders or to any other Person to present any such business opportunity to
the Company before presenting and/or developing such opportunity with any other
Persons, other than such opportunities presented to any such Purchaser Director
for the Company’s benefit in his or her capacity as a director of the
Company.  Each Additional Stockholder and the Company acknowledges and agrees
that, in any such case, to the extent a court might hold that the conduct of
such activity is a breach of a duty to the Company, such Additional Stockholder
and the Company hereby waive any and all claims and causes of action that such
Additional Stockholder and/or the Company believes that it may have for such
activities.  Each Additional Stockholder and the Company further agrees that the
waivers and agreements in this Agreement identify certain types and categories
of activities which do not violate the director’s duty of loyalty to the
Company, and such types and categories are not manifestly unreasonable.  The
waivers and agreements in this Agreement apply equally to activities conducted
in the future and activities that have been conducted in the past.
 
Section 2.05   No Limitation on Other Voting Rights.  Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall
limit or restrict the Purchasers and Additional Stockholders from acting in
their sole discretion on any matter other than those referred to in this
Agreement.
 
ARTICLE III.

 
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.01   Ownership, Authority, Etc.  Each Additional Stockholder
represents and warrants that: (a) such Additional Stockholder now owns its
Stockholder Shares, free and clear of all liens and encumbrances, and has not,
prior to the date of this Agreement, executed or delivered any proxy or entered
into any other voting agreement or similar arrangement relating to its
Stockholder Shares and (b) such Additional Stockholder has full power and
capacity to execute, deliver and perform this Agreement, which has been duly
executed and delivered by, and evidences the valid and binding obligation of,
such Additional Stockholder.

 
3

--------------------------------------------------------------------------------

 

Section 3.02   No Voting or Conflicting Agreements.  No Additional Stockholder,
nor any of their respective Affiliates, shall:  (a) except as contemplated by
Section 3.03 hereof, grant any proxy, (b) enter into or agree to be bound by any
voting trust, (c) enter into any stockholder agreements or arrangements of any
kind with any Person (whether or not such agreements or arrangements are with
other stockholders of the Company that are not a party to this Agreement) or (d)
act, for any reason, as a member of a group or in concert with any other Persons
in any manner which is inconsistent with the provisions of this Agreement.
 
Section 3.03   Covenant to Vote.  Each  Additional Stockholder shall appear in
person or by proxy at any annual or special meeting of the Company’s
stockholders for the purpose of obtaining a quorum, and shall vote their
Stockholder Shares upon any matter submitted to the Company’s stockholders in a
manner not inconsistent or in conflict with, and to implement, the terms of this
Agreement.  In the event of an annual or special meeting of the Company’s
stockholders called for the purpose of voting on the election of directors, each
Additional Stockholder shall vote its Stockholder Shares, either in person or by
proxy, in favor of the election of the Purchaser Director nominated in
accordance with Section 2.01 hereof.
 
Section 3.04   Covenants of the Company.
 
(a)      The Company agrees to use its best efforts to ensure that the rights
granted hereunder are effective and that the parties hereto enjoy the benefits
thereof.  Such actions include, without limitation, the use of the Company’s
best efforts to cause the designation and election of the Purchaser Director as
provided above.  The Company will not, by any voluntary action, avoid or seek to
avoid the observance or performance of any of the terms to be performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all of the provisions of this Agreement.
 
(b)      The Company, by its execution hereof, agrees that it will cause the
certificates evidencing the shares of the Company’s capital stock subject to
this Agreement to bear the legend required by Section 3.05 hereof, and that it
shall supply, free of charge, a copy of this Agreement to any holder of a
certificate evidencing shares of the Company’s capital stock subject to this
Agreement upon such holder’s written request to the Company.  The parties hereto
agree, however, that the Company’s failure to cause the certificates evidencing
the shares of the Company’s capital stock subject to this Agreement to bear the
legend required by Section 3.05 hereof and/or to supply, free of charge, a copy
of this Agreement as provided under this Section 3.04, shall not affect the
validity or enforcement of this Agreement.
 
Section 3.05   Legend on Share Certificates.  Each certificate representing any
shares of the Company’s capital stock subject to this Agreement, and any
certificates representing shares of the Company’s capital stock which may be
issued in the future to Additional Stockholders, shall be endorsed by the
Company with a legend reading substantially as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED UPON WRITTEN REQUEST FROM THE ISSUER), AND BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 
4

--------------------------------------------------------------------------------

 

ARTICLE IV.
 
MISCELLANEOUS
 
Section 4.01   Non-Unanimous Written Consent of Stockholders.  The Additional
Stockholders have executed a non-unanimous written consent of the stockholders
of the Company, dated effective as of the date hereof, authorizing and approving
the transactions contemplated by the Transaction Documents.  The Additional
Stockholders acknowledge that the Purchasers and the Company are relying on such
non-unanimous written consent and hereby covenant and agree that such
non-unanimous written consent shall not be rescinded or revoked, in whole or in
part.
 
Section 4.02   Term.  This Agreement shall terminate and be of no further force
or effect upon the earlier to occur of (a) the date as of which the parties
hereto terminate this Agreement by the written consent of (i) the Purchasers and
(ii) the holders of a majority of the Stockholder Shares then outstanding and
(b) the date on which the Purchasers, collectively, do not own at least 5.0% of
the shares of Common Stock of the Company, calculated on a fully diluted basis.
 
Section 4.03   Entire Agreement.  This Agreement, together with the Schedules
hereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter
hereof.  There are no third party beneficiaries having rights under or with
respect to this Agreement.
 
Section 4.04   Binding Effect; New Stockholders; Assignment.  This Agreement
shall be binding upon and inure to the benefit of the parties, their respective
heirs, successors and assigns.  The rights and obligations of the Purchasers
hereunder may be assigned by the Purchasers to any Person to whom the Purchasers
may transfer their shares of Common Stock, and following any such transfer,
“Purchaser” (as used in this Agreement) shall be deemed to include such
transferee (and any rights or obligations that the Purchaser may have under this
agreement shall be exercised by a majority of such Persons that constitute the
“Purchaser”).  This Agreement, and the rights and obligations of the Additional
Stockholders hereunder, shall be transferred to any Person to which Stockholder
Shares are transferred by an Additional Stockholder and, notwithstanding
anything to the contrary in this Agreement, no transfer of Stockholder Shares
(other than any acquisition of such shares by a Purchaser) by any Additional
Stockholder shall be effective unless the transferee shall have executed and
delivered an Adoption Agreement substantially in the form attached hereto as
Exhibit A.  The Company may not assign its rights under this Agreement.

 
5

--------------------------------------------------------------------------------

 

Section 4.05   Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
to the address or fax number (a) set forth on Schedule I hereto, with respect to
the Additional Stockholders and (b) set forth in the Purchase Agreement, with
respect to the Company and the Purchasers (or, in each such case, to such other
address as any party may give in a notice given in accordance with the
provisions hereof).  Any and all notices, requests and communications hereunder
shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (ii) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (iii) the 2nd Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service, or (iv) upon
actual receipt by the party to whom such notice is required to be given.
 
Section 4.06   Specific Performance; Remedies.  Each party acknowledges and
agrees that the other parties would be damaged irreparably if any provision of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached.  Accordingly, the parties will be entitled to an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and its provisions in any action or
proceeding instituted in any court of the United States or any state thereof
having jurisdiction over the parties and the matter, in addition to any other
remedy to which they may be entitled, at law or in equity.  Except as expressly
provided herein, the rights, obligations and remedies created by this Agreement
are cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity. Except as expressly provided herein,
nothing herein will be considered an election of remedies.
 
Section 4.07   Submission to Jurisdiction; Waiver of Jury Trial.  This
Agreement, and the determination of any and all claims arising out of, relating
to or in connection with this Agreement, shall in all respects and to the
maximum extent permitted by applicable law be governed by the laws of the State
of New York, including all matters of construction, enforcement, validity and
performance (including sections 5-1401 and 5-1402 of the New York General
Obligations Law but excluding all other choice of law and conflicts of law
rules).  EACH PARTY HERETO AGREES THAT IT SHALL BRING ANY AND ALL ACTIONS OR
PROCEEDINGS IN RESPECT OF ANY CLAIM ARISING OUT OF, RELATED TO, OR IN CONNECTION
WITH, THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, THE TRANSACTIONS
CONTAINED IN OR CONTEMPLATED BY THIS HEREBY OR THEREBY, OR THE RELATIONSHIP
BETWEEN THE PARTIES HERETO, WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY,
EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY (THE “CHOSEN COURT”)
AND (A) IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE CHOSEN COURT,
(B) WAIVES ANY OBJECTION TO LAYING VENUE IN ANY SUCH ACTION OR PROCEEDING IN THE
CHOSEN COURT, (C) WAIVES ANY OBJECTION THAT THE CHOSEN COURT IS AN INCONVENIENT
FORUM OR DOES NOT HAVE JURISDICTION OVER ANY PARTY HERETO AND (D) AGREES THAT
SERVICE OF PROCESS UPON SUCH PARTY IN ANY SUCH ACTION OR PROCEEDING SHALL BE
EFFECTIVE IF NOTICE IS GIVEN IN ACCORDANCE WITH SECTION 4.05 OF THIS
AGREEMENT.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  If any party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the losing party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

 
6

--------------------------------------------------------------------------------

 

Section 4.08   Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
Section 4.09   Amendments.  This Agreement may not be amended or modified
without the written consent of the Company, the Purchasers and the holders of at
least a majority of the Stockholder Shares then outstanding.
 
Section 4.10   Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
 
Section 4.11   Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that all parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
Section 4.12   Incorporation of Exhibits and Schedules.  The exhibits and
schedules identified in this Agreement are incorporated by reference herein and
made a part hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 
COMPANY:
CHINA AGRITECH, INC.
       
By:
/s/ Yu Chang
   
Name: Yu Chang
   
Title: Chief Executive Officer

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.
 
CARLYLE ASIA GROWTH PARTNERS IV, L.P.


By:
CAGP General Partner, L.P., as its General Partner
By:
CAGP Ltd., as its General Partner
     
By:
/s/ Curtis Buser
   
Name: Curtis Buser
   
Title: Director
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.
 
CAGP IV CO-INVESTMENT, L.P.
       
By:
CAGP General Partner, L.P., as its General Partner
By:
CAGP Ltd., as its General Partner
     
By:
/s/ Curtis Buser
   
Name: Curtis Buser
   
Title: Director
 

 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.
 
ADDITIONAL STOCKHOLDER:
China Tailong Group Limited
       
By:
/s/ Yu Chang
   
Name: Yu Chang
   
Title: Director


 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.
 
ADDITIONAL STOCKHOLDER:
Sammi Holdings Limited
       
By:
/s/ Yu Chang
   
Name: Yu Chang
   
Title: Director

 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 
ADDITIONAL STOCKHOLDER:
       
/s/ Yu Chang
 
Name: Yu Chang


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Voting Agreement to be duly
executed by its authorized signatory as of the date first indicated above.

 
ADDITIONAL STOCKHOLDER:
       
/s/ Xiao Rong Teng
 
Name: Xiao Rong Teng

 
 
7

--------------------------------------------------------------------------------

 

SCHEDULE I
 
ADDITIONAL STOCKHOLDERS

 
ADDITIONAL STOCKHOLDER NAME
 
SHARES OF COMMON STOCK
BENEFICIALLY OWNED
 
China Tailong Group Limited
     
Sea Meadow House
     
Blackburne Highway
    2,161,210  
Post Office Box 116
       
Road Town, Tortola BVI
       
Phone: +86 10 59621278
       
Sammi Holdings Limited
       
Unit 9-10 27/F Seapower Tower
       
Concordia Plaza
    872,500  
No. 1 Science Museum Road
       
Tsim Sha Tsui, Kowloon
       
Phone: +86 10 59621278
       
Yu Chang
       
Room 3F  No. 11 Building
       
Zhonghong International Business Garden
    3,343,584 (1)
Chaoyang North Road
       
Chaoyang District, Beijing 100024
       
Phone: +86 10 59621278
       
Xiao Rong Teng
       
Room 3F No. 11 Building
       
Zhonghong International Business Garden
    287,763 (2)
Chaoyang North Road
       
Chaoyang District, Beijing 100024
       
Phone: +86 10 59621278
       

 
(1) Yu Chang beneficially owns 100% of the shares held by China Tailong Holdings
and 85% of the shares held by Sammi Holdings Ltd.
 
(2) Xiao Rong Teng beneficially owns 15% of the shares held by Sammi Holdings
Ltd.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Transferee”) pursuant to the terms of that certain Voting Agreement dated
as of October 19, 2009 (the “Agreement”) by and among the Company and certain of
its stockholders.  Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Agreement.  By the execution
of this Adoption Agreement, the Transferee agrees as follows:
 
(a)           Acknowledgment.  The Transferee acknowledges that the Transferee
is acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement.
 
(b)           Agreement.  The Transferee: (i) agrees that the Stock acquired by
the Transferee, and any Stock acquired by the Transferee in the future, shall be
bound by and subject to the terms of the Agreement, and (ii) hereby adopts the
Agreement with the same force and effect as if the Transferee were originally a
party thereto.
 
(c)           Notice.  Any notice required or permitted by the Agreement shall
be given to the Transferee at the address listed beside the Transferee’s
signature below.
 
EXECUTED AND DATED this ______ day of _____________, ____.
 

 
TRANSFEREE:
     
By:
   
   
Name:
   
Title:
   
Address:
   
Fax:

 
Accepted and Agreed:
     
CHINA AGRITECH, INC.
     
By:
     
Name:
   
Title:
 


 
 
 

--------------------------------------------------------------------------------

 